DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the prior art of record, Mermoud et al., (US 10,574,512 B1) (hereinafter “Mermoud”).

Mermoud discloses; 
Regarding claim 1, a system [i.e., (see figure 2), (col. 5, line 6)], comprising: 
a memory that stores computer executable components [i.e., memory 240 (see figure 2), (col. 5, line 18)]; and 
a processor that executes the computer executable components stored in the memory [i.e., processor 220 (see figure 2), (col. 5, line 18)], wherein the computer executable components comprise: 
an interpreter component that identifies a probable cause of a predicted event based on explainability data [i.e., the anomaly detection alert indicate that an onboarding anomaly was detected that could be explained by the percentage of error of kind “blacklisted clients” and the percentage of errors of the kind “EAP ID timeout” (col. 15, lines 24 – 30), (see figures 8 and 9), (col. 15, lines 14 – 16), (see figure 7) i.e., uses a machine learning-based explanation model to predict when the anomaly detector will detect anomalies (col. 11, lines 59 – 61) i.e., leveraging explanatory features in order to perform anomaly detection (col. 11, line 42 – 46) i.e., anomaly detector 406 and explanation model 408 (see figure 4), (col. 11, lines 33 – 36)]; and 
an enrichment component that executes a diagnostic analysis based on the probable cause [i.e., automation and feedback controller 316 instruct and endpoint client device to adjust its operations (e.g., by signaling an endpoint to use a particular Ap 320 or 328 (col. 10, lines 40 – 44), (see figure 4)].  
Regarding claim 2, the system of claim 1, wherein the probable cause comprises at least one of an event type corresponding to the explainability data [i.e., uses a machine learning-based explanation model to predict when the anomaly detector will detect anomalies (col. 11, lines 59 – 61) i.e., leveraging explanatory features in order to perform anomaly detection (col. 11, line 42 – 46) i.e., anomaly detector 406 and explanation model 408 (see figure 4)].  
Regarding claim 3, the system of claim 1, wherein the explainability data comprises at least one of probability of the predicted event, a feature contributing to the predicted event, a weight of the feature contributing to the predicted event, or timing of the predicted event [i.e., these types of features/measurement are referred to herein as explanatory features, since they can effectively be used to “explain” or represent the underlying root cause of the issue (col. 11, lines 33 – 36)].   
Regarding claim 5, the system of claim 1, wherein the computer executable components further comprise a recommender component that recommends a remediation action based on at least one of the predicted event, the explainability data, the probable cause, the diagnostic analysis, thereby facilitating improved processing performance associated with at least one of the processor or a processing unit associate with the system [i.e., figure 6 depicts that suggested actions for a detected anomaly which the network assurance service provide to the user interface (col. 14, lines 20 – 24), (see figure 6)].  
Regarding claim 6, the system of claim 1, wherein the computer executable components further comprise a refinement component that refines at least one of the predicted event or a remediation action based on a correlation between the predicted event and occurrence of the predicted event [i.e., interface 318 receive an instruction or other indication to adjust/retrain one of the models of analyzer 312 from interface 318 (col. 10, lines 29 – 32) i.e., automation and feedback controller 316 instruct and endpoint client device to adjust its operations (e.g., by signaling an endpoint to use a particular Ap 320 or 328 (col. 10, lines 40 – 44), (see figure 4)].  
Regarding claim 7, a computer-implemented method, comprising: 
identifying, by a system operatively coupled to a processor, a probable cause of a predicted event based on explainability data [i.e., the anomaly detection alert indicate that an onboarding anomaly was detected that could be explained by the percentage of error of kind “blacklisted clients” and the percentage of errors of the kind “EAP ID timeout” (col. 15, lines 24 – 30), (see figures 8 and 9), (col. 15, lines 14 – 16), (see figure 7) i.e., uses a machine learning-based explanation model to predict when the anomaly detector will detect anomalies (col. 11, lines 59 – 61) i.e., leveraging explanatory features in order to perform anomaly detection (col. 11, line 42 – 46) i.e., anomaly detector 406 and explanation model 408 (see figure 4), (col. 11, lines 33 – 36)]; and 
executing, by the system, a diagnostic analysis based on the probable cause [i.e., automation and feedback controller 316 instruct and endpoint client device to adjust its operations (e.g., by signaling an endpoint to use a particular Ap 320 or 328 (col. 10, lines 40 – 44), (see figure 4)].  
Regarding claim 8, the computer-implemented method of claim 7, wherein identifying comprises, identifying, by the system, at least one of an event type corresponding to the explainability data [i.e., uses a machine learning-based explanation model to predict when the anomaly detector will detect anomalies (col. 11, lines 59 – 61) i.e., leveraging explanatory features in order to perform anomaly detection (col. 11, line 42 – 46) i.e., anomaly detector 406 and explanation model 408 (see figure 4)].  
Regarding claim 9, the computer-implemented method of claim 7, wherein the explainability data comprises at least one of probability of the predicted event, a feature contributing to the predicted event, a weight of the feature contributing to the predicted event [i.e., these types of features/measurement are referred to herein as explanatory features, since they can effectively be used to “explain” or represent the underlying root cause of the issue (col. 11, lines 33 – 36)].   
Regarding claim 11, the computer-implemented method of claim 7, further comprising, recommending, by the system, a remediation action based on at least one of the predicted event, the explainability data, the probable cause, the diagnostic analysis, or domain data, thereby facilitating improved processing performance associated with at least one of the processor or a processing unit associate with the system [i.e., figure 6 depicts that suggested actions for a detected anomaly which the network assurance service provide to the user interface (col. 14, lines 20 – 24), (see figure 6)].  
Regarding claim 12, the computer-implemented method of claim 7, further comprising, refining, by the system, at least one of the predicted event or a remediation action based on a correlation between the predicted event and occurrence of the predicted event [i.e., interface 318 receive an instruction or other indication to adjust/retrain one of the models of analyzer 312 from interface 318 (col. 10, lines 29 – 32) i.e., automation and feedback controller 316 instruct and endpoint client device to adjust its operations (e.g., by signaling an endpoint to use a particular Ap 320 or 328 (col. 10, lines 40 – 44), (see figure 4)].  
Regarding claim 13, a computer program product facilitating a predicted event refinement process based on explainability data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to [i.e., (see figure 2)]: 
identify, by the processor, a probable cause of a predicted event based on Page 40 of 43 P201900045US01explainability data [i.e., the anomaly detection alert indicate that an onboarding anomaly was detected that could be explained by the percentage of error of kind “blacklisted clients” and the percentage of errors of the kind “EAP ID timeout” (col. 15, lines 24 – 30), (see figures 8 and 9), (col. 15, lines 14 – 16), (see figure 7) i.e., uses a machine learning-based explanation model to predict when the anomaly detector will detect anomalies (col. 11, lines 59 – 61) i.e., leveraging explanatory features in order to perform anomaly detection (col. 11, line 42 – 46) i.e., anomaly detector 406 and explanation model 408 (see figure 4), (col. 11, lines 33 – 36)]; and 
execute, by the processor, a diagnostic analysis based on the probable cause [i.e., automation and feedback controller 316 instruct and endpoint client device to adjust its operations (e.g., by signaling an endpoint to use a particular Ap 320 or 328 (col. 10, lines 40 – 44), (see figure 4)].  
Regarding claim 14, the computer program product of claim 13, wherein the program instructions are further executable by the processor to cause the processor to identify, by the processor, at least one of an event type corresponding to the explainability data [i.e., uses a machine learning-based explanation model to predict when the anomaly detector will detect anomalies (col. 11, lines 59 – 61) i.e., leveraging explanatory features in order to perform anomaly detection (col. 11, line 42 – 46) i.e., anomaly detector 406 and explanation model 408 (see figure 4)].   
Regarding claim 16, the computer program product of claim 13, wherein the program instructions are further executable by the processor to cause the processor to recommend, by the processor, a remediation action based on at least one of the predicted event, the explainability data, the probable cause, the diagnostic analysis [i.e., automation and feedback controller 316 instruct and endpoint client device to adjust its operations (e.g., by signaling an endpoint to use a particular Ap 320 or 328 (col. 10, lines 40 – 44), (see figure 4)].  
Regarding claim 17, the computer program product of claim 13, wherein the program instructions are further executable by the processor to cause the processor to refine, by the processor, at least one of the predicted event or a remediation action based on a correlation between the predicted event and occurrence of the predicted event [i.e., interface 318 receive an instruction or other indication to adjust/retrain one of the models of analyzer 312 from interface 318 (col. 10, lines 29 – 32) i.e., automation and feedback controller 316 instruct and endpoint client device to adjust its operations (e.g., by signaling an endpoint to use a particular Ap 320 or 328 (col. 10, lines 40 – 44), (see figure 4)].

Allowable Subject Matter
Claims 4, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4; 
the prior art of record, Mermoud discloses the system of claim 1, 
However, Mermoud do not disclose “wherein the computer executable components further comprise a recommender component that validates the predicted event based on at least one of the diagnostic analysis or domain data”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 10; 
the prior art of record, Mermoud discloses the computer-implemented method of claim 7, 
However, Mermoud do not disclose “further comprising, validating, by the system, the predicted event based on at least one of the diagnostic analysis or domain data”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 15; 
the prior art of record, Mermoud discloses the computer program product of claim 13, 
However, Mermoud do not disclose “wherein the program instructions are further executable by the processor to cause the processor to validate, by the processor, the predicted event based on at least one of the diagnostic analysis or domain data”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.

Response to Arguments
Applicant's arguments filed 06/24/2022 in the Remarks have been fully considered but they are not persuasive because of the following; 
Regarding claim 1, applicant argued that “While Mermoud may disclose a controller that that instructs an endpoint client device to adjust its operations e.g., by signaling an endpoint to use a particular access point such fails to disclose any aspect of executing “diagnostic analysis based on the probable cause [of a predicted event].” As such, Assignee’s representative respectfully requests that the rejection of claim 1 (and claim 2-6, which depend from claim 1) be withdrawn and claims 1-6 be allowed” (See Remarks; page 7).
The Examiner respectfully disagrees with this argument because Mermoud discloses based on the predictions by analyzer 312 (emphasis added), the controller 316 instructs an endpoint client device to adjust its operation e.g., by signaling the endpoint to user a particular access point (col. 10, lines 36 – 44), (see figure 4). Based on the predicted “onboarding anomaly” that could be explained by the percentage of error of kind “blacklisted clients” and the percentage of errors of the kind “EAP ID timeout”, the controller instructs the endpoint client device to adjust its operation. Mermoud does not merely discloses adjusting its operation i.e., “diagnostic analysis”. Instead, Mermoud disclose adjusting its operation based on the prediction by analyzer as recited by the applicant claim limitation “execute a diagnostic analysis based on the probable cause. 
Regarding claims 7 and 13, applicant argued that “For similar reasons to those provided for claim 1, Mermoud also fails to disclose, teach or suggest the elements of independent claims 7 and 13” (See Remarks; page 7).
The Examiner respectfully disagrees with this argument because of the response to argument with respect to claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194